Citation Nr: 0842285	
Decision Date: 12/09/08    Archive Date: 12/17/08

DOCKET NO.  06-39 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss. 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to an increased disability rating for 
service-connected extensor contraction of the right middle 
finger with scar, status post laceration (dominant hand), 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1973 to July 
1976.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review. 

The Board observes that the veteran originally filed his 
claim with the RO in Portland, Oregon.  However, the 
veteran's claims file was subsequently transferred to the RO 
in Seattle, Washington, which issued the July 2005 rating 
decision.  The claims file was then transferred back to the 
jurisdiction of the RO in Portland, Oregon, which issued the 
November 2006 statement of the case and certified the 
veteran's appeal to the Board. 

A hearing was held in September 2008, at the Portland RO 
before the undersigned Acting Veterans Law Judge.  A 
transcript of the testimony is in the claims file.


FINDINGS OF FACT

1.  Left ear hearing loss was noted on the veteran's service 
enlistment examination.

2.  There is clear and unmistakable evidence that the 
veteran's left ear hearing loss did not increase in severity 
beyond its natural progression during the veteran's active 
service.
3.  The veteran has not been shown to currently have tinnitus 
that is causally or etiologically related to his military 
service.

4.  The veteran's right middle finger disability is 
manifested by the inability to make a complete fist involving 
that finger and decreased grip strength.


CONCLUSIONS OF LAW

1. Left ear hearing loss, which pre-existed the veteran's 
service, was not aggravated therein.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.303, 3.306, 3.307, 3.309, 3.385 (2008).

2.  Tinnitus was not incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.303 (2008).

3.  The criteria for an evaluation in excess of 10 percent 
for the veteran's right middle finger disability have not 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 4.71a, Diagnostic Code 5229 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which imposes a duty on VA to notify and 
assist veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the veteran is expected to provide; and (4) 
must ask the veteran to provide any evidence in his/her 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

With regard to the veteran's service connection claims, the 
Board finds that the VCAA duty was satisfied by a letter sent 
to the veteran in October 2004.  The letter addressed all 
required notice elements and was sent prior to the initial 
unfavorable decision by the AOJ.  In this case, the fact that 
the notice did not address either the relevant rating 
criteria or effective date provisions, was harmless error 
because service connection is being denied, and therefore no 
rating or effective date is being assigned.  Accordingly, the 
Board finds that VA has fulfilled its duty to notify under 
the VCAA.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.

In this case, the October 2004 letter notified the veteran 
that he must submit evidence that his service-connected right 
middle finger disability had increased in severity.  There 
was no reference, however, to the effect of the condition's 
worsening on the veteran's employment and daily life, that 
his disability rating would be determined by applying 
relevant Diagnostic Codes, which typically provide for a 
range in severity of a particular disability from 
noncompensable to as much as 100 percent, to the diagnostic 
criteria for establishing a higher rating for his service 
connected disability, or to the types of medical and lay 
evidence that he may submit.

Failure to provide pre-adjudicative notice of any of the 
necessary duty to notify elements is presumed to create 
prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 (2007) 
petition for cert. filed _ U.S.L.W._(March 21, 2008) (No. 
07A588).  The Secretary has the burden to show that this 
error was not prejudicial to the veteran.  Id. at 889.  Lack 
of prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id. 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The Federal Circuit indicated 
that this was not an exclusive list of ways that error may be 
shown to be non prejudicial.  See Sanders, 487 F.3d 881.  In 
order for the Court to be persuaded that no prejudice 
resulted from a notice error, the record must demonstrate 
that, despite the error, the adjudication was nevertheless 
essentially fair.  See also Dunlap v. Nicholson, 21 Vet. App. 
112, 118 (2007).

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication.  With 
regard to the effect of the condition's worsening on the 
veteran's employment and daily life, the veteran clearly had 
actual knowledge of this element.  His statements demonstrate 
this awareness.  For example, at his September 2008 hearing, 
the veteran testified that he used to be a sheet metal 
worker, but that he could not do that type of work anymore 
due to his right finger disability.  The veteran continued 
that he took up carpentry but that that also involved the use 
of his right hand and he had difficulty gripping tools.  
Thus, as the Board finds the veteran had actual knowledge of 
this requirement, any failure to provide him with adequate 
notice of this element is not prejudicial.  See Sanders, 487 
F.3d 881.

With regard to the types of medical and lay evidence that he 
may submit, the veteran also had actual knowledge of this 
element.  Medical and lay evidence may include statements 
from a doctor or other individuals who are able to describe 
the manner in which the veteran's disability has become 
worse. In this case, the veteran submitted his private 
medical records, as well as several of his own statements 
indicating how he believed his condition had become worse.  
Thus, as the Board finds the veteran had actual knowledge of 
this requirement, any failure to provide him with adequate 
notice of this element is not prejudicial.  See Sanders, 487 
F.3d 881.

As to the next element, the veteran received a notice letter 
in March 2006 that a disability rating would be determined by 
applying relevant Diagnostic Codes, which typically provide 
for a range in severity of a particular disability from 
noncompensable to as much as 100 percent, and subsequently, 
in November 2006, a statement of the case (SOC) was issued.  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that a SOC or SSOC can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) 
(hereinafter Mayfield III).  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34).  Accordingly, the 
Board finds that any error with regard to this notice element 
is not prejudicial.  See Sanders, 487 F.3d 881.  

As to the diagnostic criteria for establishing a higher 
rating, the Board also finds that this error was not 
prejudicial.  The Board observes that a November 2006 SOC 
provided the veteran with the relevant diagnostic criteria 
for establishing a higher rating for his service-connected 
right finger disability.  Although no subsequent re-
adjudication took place after the November 2006 SOC was 
issued, the Board notes that the ratings schedule is the sole 
mechanism by which a veteran can be rated, excepting only 
referral for extraschedular consideration and the provisions 
of special monthly compensation, see 38 C.F.R. Part 4, and 
the veteran was afforded a hearing in September 2008.  At the 
September 2008 hearing, the essence of the veteran and his 
representative's argument was that the veteran's disability 
is of such severity that he should be given a higher 
disability rating, thus demonstrating actual knowledge of 
this requirement.  Therefore, the Board finds that the error 
in this element of Vazquez-Flores notice is not prejudicial.  
See Sanders 487 F.3d 881.

The Board also notes that during the pendency of this claim, 
the veteran has been represented by an accredited 
representative, who is well aware of the requirements of the 
VCAA and the elements needed to substantiate the veteran's 
claim, and such representative has submitted argument during 
the course of this appeal.  See Dalton v. Nicholson, 21 Vet. 
App. 23, 34 (2007) (holding that VCAA notice error was not 
prejudicial because the appellant demonstrated actual 
knowledge of the information and evidence necessary to 
substantiate his claim by way of the arguments made to the 
RO); see also Overton v. Nicholson, 20 Vet. App. 427, 438 
(2006) (noting that representation is a factor that must be 
considered when determining whether that appellant has been 
prejudiced by VCAA notice error).

Therefore, the Board finds that the essential fairness was 
maintained in this case as the claimant demonstrated an 
understanding of the evidence required to substantiate the 
higher rating sought and that a higher rating would be 
assigned based on the pertinent diagnostic criteria.  The 
claimant discussed the pertinent criteria and submitted 
supporting evidence.  The criteria were discussed in the 
statement of the case, and reasons as to why a higher rating 
was not warranted under that criteria were identified.

Under the VCAA, VA also has a duty to assist the veteran in 
the development of a claim.  This includes assisting the 
veteran in procuring service medical records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Here, VA obtained the veteran's service medical records, VA 
treatment records and private treatment records pertinent to 
the years after service.  Additionally, the veteran was 
afforded VA examinations for his claims in January 2005.  

The duty to assist also includes, when appropriate, the duty 
to conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2007).  As noted above, for the 
veteran's increased compensation claim, the RO provided the 
veteran appropriate VA examinations in January 2005.  

Although the veteran testified at his September 2008 hearing 
that his right middle finger disability had worsened over the 
years, when asked about any worsening since his January 2005 
examination, he replied that he could not describe any 
worsening of his symptoms.  He merely stated that his 
disability had progressively worsened since service.  As 
shown below, there is no objective evidence indicating that 
there has been a material change in the severity of the 
veteran's service-connected disorder since he was last 
examined.  38 C.F.R. § 3.327(a).  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted.  VAOPGCPREC 11-95.  As will be discussed in 
more detail below, the VA examination report addressed the 
rating criteria and is adequate upon which to base a 
decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  The Board, therefore, finds 
that the VCAA duty to assist has also been satisfied. 


Claims for Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303 (2008).  Service connection may also be granted for 
hearing loss when it is manifested to a compensable degree 
within one year following discharge from active service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 38 C.F.R. §§ 3.307, 3.309.



Left Ear Hearing Loss Disability

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for active service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or were clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto and was not aggravated by such 
service.  Only such conditions as are recorded in examination 
reports are to be considered as noted.  38 U.S.C.A. § 1111; 
38 C.F.R. § 3.304(b); see also Wagner v. Principi, 370 F.3d 
1089, 1096-97 (Fed. Cir. 2004) (The burden falls on the 
government to rebut the presumption of soundness.)

Essentially, to rebut the presumption of sound condition 
under 38 U.S.C.A. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003); 
see also Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003) 
(detailing legislative history relating to presumption of 
soundness and the possibility that the omission of the 
relevant language from 38 C.F.R. § 3.304(b) was unintentional 
and that 38 C.F.R. § 3.304(b) should be construed as 
consistent with the VA's pre-February 1961 regulations).

Specifically, VAOPGCPREC 3-2003 held that the claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  It was determined 
that the provisions of 38 C.F.R. § 3.304(b) are inconsistent 
with 38 U.S.C.A. § 1111 insofar as § 3.304(b) states that the 
presumption of sound condition may be rebutted solely by 
clear and unmistakable evidence that a disease or injury 
existed prior to service.  It was concluded that 38 C.F.R. § 
3.304(b) is invalid and should not be followed.

Regarding the provisions of 38 C.F.R. § 3.306(b), providing 
that aggravation may not be conceded unless the pre-existing 
condition increased in severity during service, it was 
determined that this properly implements 38 U.S.C.A. § 1153, 
which provides that a pre-existing injury or disease will be 
presumed to have been aggravated in service in cases where 
there was an increase in disability during service.  The 
requirement of an increase in disability in 38 C.F.R. § 
3.306(b) applies only to determinations concerning the 
presumption of aggravation under 38 U.S.C.A. § 1153, and d 
does not apply to determinations concerning the presumption 
of sound condition under 38 U.S.C.A. § 1111.

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles 
that may be considered to determine whether the increase is 
due to the natural progression of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  38 
U.S.C.A. § 1153 (West 2002 & Supp. 2007); 38 C.F.R. § 
3.306(b) (2008).

Moreover, "temporary or intermittent flare-ups of a pre- 
existing injury or disease are not sufficient to be 
considered aggravation in service unless the underlying 
condition, as contrasted to symptoms, is worsened."  Crowe 
v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 
1 Vet. App. 292, 297 (1991).  However, the increase need not 
be so severe as to warrant compensation.  Browder v. 
Derwinski, 1 Vet. App. 204, 207 (1991).  Nonetheless, silence 
of the record on this point may not be taken as indication of 
no aggravation, an opinion must be provided.  See Verdon v. 
Brown, 8 Vet. App. 529 (1996); Wisch v. Brown, 8 Vet. App. 
139 (1995). Further, such medical questions must be addressed 
by medical experts.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

In this case, the veteran contends that his current left ear 
hearing loss and tinnitus began in late 1975 while stationed 
in Germany.  The veteran asserts that as a jeep driver, he 
transported an officer to a training exercise, and a Sheridan 
tank's canon was unexpectedly fired as he was seated in his 
jeep approximately 4 feet from the tank.  He contends that 
the concussion shattered the jeep's windshield and that he 
immediately began to notice a ringing in his ears which has 
continued to the present.  

Preliminarily, the veteran's July 1963 entrance examination 
notes some left ear hearing loss.  In this regard, VA has 
specifically defined the term "disability" for service 
connection claims involving impaired hearing.  38 C.F.R. § 
3.385.  "[I]mpaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent."  38 
C.F.R. § 3.385.  However, the threshold for normal hearing is 
from 0 to 20 dB, and higher threshold levels indicate some 
degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 
157 (1993) (citing CURRENT MEDICAL DIAGNOSIS & TREATMENT 110-
11 (Stephen A. Schroeder et. Al. ed., 1988)).

At the time of the veteran's July 1963 entrance examination, 
the authorized audiological evaluation pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15 (30)
20 (30)
0 (10)
N/A
0 (10)
LEFT
15 (30)
15 (25)
15 (25)
N/A
35 (40)

(NOTE: Prior to November 1967, audiometric results were 
reported in standards set forth by the American Standards 
Association (ASA).  Those are the figures on the left and are 
not in parentheses.  Since November 1, 1967, those standards 
have been set by the International Standards Organization 
(ISO)-American National Standards Institute (ANSI).  In order 
to facilitate data comparison, the ASA standards have been 
converted to ISO-ANSI standards and are represented by the 
figures in parentheses.)

Thus, as the July 1963 reveals pure tone thresholds of 40 
decibels in the left ear at 4000 Hertz, the veteran had a 
left ear hearing loss that is noted on his service entrance 
examination.  Thus, the presumption of soundness is not 
applicable with regard to this condition.  38 C.F.R. § 3.304 
(2008); see also Bagby v. Derwinski, 1 Vet. App. 225 (1991).

As left ear hearing loss has been shown to have existed prior 
to the veteran's induction into active duty, the Board must 
next address whether this disability increased in severity or 
was aggravated during the period of active service.  As 
noted, a pre-existing injury or disease will be considered to 
have been aggravated by active military, naval, or air 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C. § 1153; see also 38 C.F.R. § 3.306(a) (2008).

The Board has carefully reviewed the evidence of record, 
taking into account the manifestations of the disability that 
were recorded prior to, during and subsequent to service, as 
required by 38 C.F.R. § 3.306(b), and it is found that there 
is no basis to conclude that the pre-existing left ear 
hearing loss was aggravated by the period of active service.

The threshold questions are: (1) was there an increase in the 
veteran's pre-existing left ear hearing loss when he served 
on military duty, and (2) if an increase is shown, was it due 
to the natural progression of the disease.  Based on the 
evidence below, the Board finds that the veteran's left ear 
hearing loss did not undergo a permanent increase during 
military service.

First, the veteran's service medical records are negative for 
any complaints or treatment for his bilateral hearing loss 
following his entrance examination.  Moreover, at the time of 
the veteran's separation examination in April 1976, the 
authorized audiological evaluation in pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
0
0
0
LEFT
5
5
0
15
30


As the performed audiological evaluation does not show an 
increase in the veteran's left ear hearing loss during his 
time in service, the evidence is clear and unmistakable that 
the veteran had no increase of his pre- existing left ear 
hearing loss while on active duty.

Next, there is a lack of documented post-service treatment 
for left ear hearing loss for over 25 years after the 
veteran's military discharge.  This weighs strongly against a 
finding of a permanent increase in the veteran's pre-service 
left ear hearing loss while he was on active duty.  The Board 
finds the multi-year gap between service separation and post-
service symptomatology, without competent intervening 
evidence of complaints or treatment for left ear hearing loss 
or any other ear disorder, an indication that there was no 
in-service increase in the veteran's pre-service left ear 
hearing loss.

Finally, the post-service medical evidence does not suggest a 
nexus between the veteran's increased left ear hearing loss 
and his active service.  In this regard, the veteran 
underwent a VA examination in January 2005.  The January 2005 
VA examiner opined that the veteran did not suffer noise 
induced hearing loss during service, because hearing tests 
indicated he did not show a decline in hearing between his 
entrance and separation examinations.  The examiner continued 
that a comparison of the April 1976 and January 2005 
audiograms suggested a post-service noise induced hearing 
loss.  

Although the veteran may sincerely believe that his left ear 
hearing loss was aggravated by noise exposure during active 
service, the veteran, as a lay person, is not competent to 
testify that his current left ear hearing loss was caused by 
his military service.  Where a determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  See Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  There is no indication in the record that the 
veteran is a physician or other health care professional.  
Therefore, as a layperson, he is not competent to provide 
evidence that requires medical knowledge because he lacks the 
requisite professional medical training, certification and 
expertise to present opinions regarding diagnosis and 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
see also Voerth v. West, 13 Vet. App. 117, 119 (1999) 
(unsupported by medical evidence, a claimant's personal 
belief, no matter how sincere, is not probative of a nexus to 
service).  Therefore, the veteran's statements regarding 
etiology do not constitute competent medical evidence on 
which the Board can make a service connection determination

Therefore, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for left ear hearing loss.  Because the 
preponderance of the evidence is against the veteran's claim, 
the benefit of the doubt provision does not apply.  
Accordingly, the Board concludes that service connection for 
left ear hearing loss is not warranted.  See 38 U.S.C.A. § 
5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 
3.306, 3.385 (2008).


Tinnitus

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for tinnitus.  
The veteran has argued that he was exposed to loud noise 
during his period of service and that this was the injury 
sustained from which his tinnitus resulted.  In particular, 
as was noted above with regard to his hearing loss claim, he 
contends that as a jeep driver, he transported an officer to 
a training exercise, and a Sheridan tank's canon was 
unexpectedly fired as he was seated in his jeep approximately 
4 feet from the tank.  He contends that the concussion 
shattered the jeep's windshield and that he immediately began 
to notice a ringing in his ears which has continued to the 
present.  The veteran is considered competent to relate a 
history of noise exposure during service. See 38 C.F.R. § 
3.159(a)(2).  

Nevertheless, the Board notes that the veteran's service 
medical records are negative for any complaints, treatment, 
or diagnosis of tinnitus.  In fact, the veteran's April 1976 
separation examination found his ears and drums to be normal.  
Similarly, the veteran's service medical records do not 
document the claimed incident or that the veteran reported 
any injuries as a result of the claimed incident.  Moreover, 
the medical evidence of record shows that the veteran did not 
seek treatment for tinnitus until approximately 30 years 
following his separation from service.  Therefore, the Board 
finds that tinnitus did not manifest during service or for 
many years thereafter.

With regard to the decades-long evidentiary gap in this case 
between active service and the earliest complaints of 
tinnitus, the Board notes that this absence of evidence 
constitutes negative evidence tending to disprove the claim 
that the veteran had an injury or disease in service which 
resulted in chronic disability or persistent symptoms 
thereafter.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of continuing 
complaints, symptoms, or findings for many decades between 
the period of active duty and the first complaints, symptoms, 
or findings for many for many decades between the period of 
active duty and the first complaints or symptoms of tinnitus 
is itself evidence which tends to show that the disorder did 
not have its onset in service or for many years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

In addition to the lack of evidence establishing that 
tinnitus manifested during service or within close proximity 
thereto, the medical evidence of record does not show the 
veteran to currently have tinnitus that is related to 
military service.  As discussed above, the veteran did not 
seek treatment for many decades following his separation from 
service.  In fact, the January 2005 VA examiner opined that 
although the veteran's statements appeared credible, it is 
unusual that an acoustic trauma incident, such as he reports, 
would not have been reported to medical personnel, and that 
it would not have caused hearing decline.  Therefore, for 
lack of evidence, the January 2005 VA examiner found that it 
was less likely than not that the veteran's tinnitus was 
caused by military noise exposure.  The examiner continued 
that the veteran's audiograms suggested post-service noise 
induced hearing loss, which may also be responsible for his 
tinnitus.  

Therefore, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for tinnitus.  Because the preponderance of the 
evidence is against the veteran's claim, the benefit of the 
doubt provision does not apply.  Accordingly, the Board 
concludes that service connection for tinnitus is not 
warranted.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.303 (2008).


Increased Rating Claim

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown--that the present level of 
the veteran's disability is the primary concern in a claim 
for an increased rating and that past medical reports should 
not be given precedence over current medical findings--does 
not apply to the assignment of an initial rating for a 
disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.; see also 
Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Effective August 26, 2002, VA revised the rating schedule 
concerning injuries to individual digits.  The General Rating 
Formula for Diseases and Injuries of Individual Digits 
provides a noncompensable rating where there is a gap of less 
than one inch (2.5 cm.) between the fingertip and the 
proximal transverse crease of the palm, with the finger 
flexed to the extent possible, and; extension is limited by 
no more than 30 degrees.  A 10 percent rating is warranted 
for a gap of one inch (2.5 cm.) or more between the fingertip 
and the proximal transverse crease of the palm, with the 
finger flexed to the extent possible, or; with extension 
limited by more than 30 degrees.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5229.

VA evaluates ankylosis of individual digits under Diagnostic 
Code 5226, which provides a 10 percent rating for favorable 
or unfavorable ankylosis of the major or minor long finger.  
This Diagnostic Code also notes that in evaluating such a 
disability, whether evaluation as amputation is warranted and 
whether an additional evaluation is warranted for resulting 
limitation of motion of other digits or interference with 
overall function of the hand should also be considered.

In this case, the veteran underwent a VA examination in 
January 2005.  The examiner reported that the veteran had 
normal function of his right hand for a number of years, but 
that over the past seven or eight years the middle finger had 
become less and less capable of making a complete fist in 
flexion.  On physical examination, the examiner noted that 
the veteran's right hand had normal architecture except for 
the MCP joint of the third digit, which was significantly 
enlarged and non-tender, but had only a 30 degree flexion 
from normal outstretched fingers.  This results in a fist 
with a protruding proximal phalanx of the middle finger, 
which completes the flexion curl substantially outside of his 
regular fist.  This made it extremely vulnerable to injury 
and difficult to grasp tools with.  Grip strength was 
measured between the left and right hand.  The veteran was 
noted to be right handed and his grip strength was found to 
be roughly 50 percent in the right hand of what it was in the 
left hand.  The veteran had a scar, a roughly one inch long 
arc over the lateral aspect of the MCP joint, approximately 
an eighth inch wide that is not disfiguring, non-tender and 
non-fixed.  The examiner also noted tenderness in the dorsal 
wrist in the area in which the extensor digitorum longus 
tendon to that finger passes. 

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to an evaluation in excess of 10 
percent for his service-connected right middle finger 
disability.  Initially, the Board notes that a 10 percent 
rating is the highest evaluation available for limitation of 
motion of the long finger or for ankylosis of the long 
finger.  Moreover, in assigning the current 10 percent 
rating, the RO noted that although the veteran did not meet 
the criteria for a 10 percent rating, i.e. although extension 
of his right middle finger was not limited by more than 30 
degrees, his disability picture is more commensurate with a 
10 percent evaluation based on limitation of motion, 
inability to make a complete fist and functional impairment.  

As shown above, despite the veteran's complaints of weakness 
and limitation of motion, the evidence does not show that the 
veteran's right middle finger disability is functionally 
equivalent to an amputation of the finger with metacarpal 
resection.  One the contrary, despite decreased motion and 
weakness noted during his VA examination, he continues to 
have some functional use of his right middle finger.  
Accordingly, Diagnostic Code 5155 pertaining to amputation of 
the long (middle) finger is not applicable.  

Further, the Board has considered the provisions of 38 C.F.R. 
§§ 4.40, 4.45, 4.59, and the holdings in DeLuca v. Brown, 8 
Vet. App. 202 (1995).  However, the veteran is already 
assigned the maximum schedular evaluation under Diagnostic 
Code 5229.  In Johnston v. Brown, 10 Vet. App. 80, 85 (1997), 
the Court determined that if a claimant is already receiving 
the maximum disability rating available, it is not necessary 
to consider whether 38 C.F.R. § 4.40 and 4.45 are applicable.  
Thus, the provisions of 38 C.F.R. §§ 4.40 and 4.45 and 
DeLuca, supra, are not applicable.  Therefore, the Board 
finds that the veteran is adequately compensated by the 
currently assigned 10 percent rating.  

The Board also observes the veteran's contention that his 
right middle finger disability has increased in severity.  
The Board does acknowledge that it has been over three years 
since the veteran's last examination, which was in January 
2005.  Generally, when a claimant asserts that the severity 
of a disability has increased since the most recent rating 
examination, an additional examination is appropriate.  
VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 
10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994).  However, in this case, while the veteran has 
asserted a general progression of his disability since 
service, he has not contended that his disability as resulted 
in amputation of the right middle finger.  Similarly, the 
medical records do not reflect that the veteran's finger 
disability results in the functional equivalent of an 
amputation of the right middle finger since his last VA 
examination.  Cf. Caffrey, 6 Vet. App. at 381 (appellant 
presented a letter from his rehabilitation counselor 
suggesting that the appellant's condition had become worse, 
and also presented a private examination report, prepared 
during the pendency of the appeal which also suggested that 
the appellant's condition was more severe than his rating 
indicated.  Thus, the appellant had presented evidence 
indicating both that there had been a material change in his 
condition and that his current rating was insufficient.  
Therefore, current VA examination was warranted).  Because 
the veteran in this case has not presented any evidence 
indicating that there has been a material change in his 
disability or that the current rating may be incorrect, the 
Board finds that a current VA examination is not warranted.  
See 38 C.F.R. § 3.327(a) (2007); Caffrey, 6 Vet. App. at 381.  

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1).  In this case, however, there has been 
no showing that the veteran's service-connected right finger 
disability has caused marked interference with employment 
beyond that contemplated by the schedule for rating 
disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of his disabilities.  In the absence of 
such factors, the Board finds that the requirements for an 
extraschedular evaluation for the veteran's service-connected 
disability under the provisions of 38 C.F.R. § 3.321(b)(1) 
have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).




ORDER

Entitlement to service connection for left ear hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to an increased disability rating for service-
connected extensor contraction of the right middle finger 
with scar, status post laceration (dominant hand), currently 
rated as 10 percent disabling, is denied.



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


